              Case 1:18-cr-00245-DAD-BAM Document 130 Filed 04/27/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:18-CR-00245-DAD-BAM
12                                   Plaintiff,            STIPULATION TO CONTINUE DEFENDANT
                                                           JOSE LUIS ARELLANO-GARCIA’S
13                             v.                          SENTENCING HEARING
14   JOSE LUIS ARELLANO-GARCIA,
15                                  Defendant.
16

17
                                                   STIPULATION
18
               Plaintiff United States of America, by and through its counsel of record, and defendant JOSE
19
     LUIS ARELLANO-GARCIA (“defendant”), by and through defendant’s counsel of record, Mark
20
     Broughton, hereby stipulate as follows:
21
               1.      Defendant’s sentencing hearing was previously scheduled for May 3, 2021 at 9:00 am.
22
               2.      Government counsel seeks a continuance to permit counsel to travel to a medical
23
     appointment for counsel’s spouse.
24
               3.      Defense counsel does not object to the continuance.
25
     //
26
     //
27

28

          STIPULATION TO CONTINUE SENTENCING HEARING       1
30
            Case 1:18-cr-00245-DAD-BAM Document 130 Filed 04/27/21 Page 2 of 2


 1           4.      The parties therefore respectfully request that the sentencing hearing for defendant be

 2 continued from Monday, May 3, 2021, to Tuesday, June 1, 2021.

 3           IT IS SO STIPULATED.

 4
     Dated: April 26, 2021                                    PHILLIP A. TALBERT
 5                                                            Acting United States Attorney
 6
                                                              /s/ ANGELA L. SCOTT
 7                                                            ANGELA L. SCOTT
                                                              Assistant United States Attorney
 8

 9
10 Dated: April 26, 2021                                      /s/ per email authorization
11                                                         MARK BROUGHTON
                                                           Counsel for Defendant
12                                                         JOSE LUIS ARELLANO-GARCIA
13

14 //

15 //

16

17                                          FINDINGS AND ORDER
18           Pursuant to the parties’ stipulation and good cause shown, IT IS HEREBY ORDERED that
19 defendant JOSE LUIS ARELLANO-GARCIA’s sentencing hearing, currently set for May 3, 2021, is

20 hereby vacated and continued to June 1, 2021 at 10:00 am.
21 IT IS SO ORDERED.

22
         Dated:     April 26, 2021
23                                                      UNITED STATES DISTRICT JUDGE

24

25

26
27

28

        STIPULATION TO CONTINUE SENTENCING HEARING        2
30
